                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  STRAGENT LLC,                                   §
                                                  §
  v.                                              §       CASE NO. 6:16-CV-446-RWS-KNM
                                                  §       LEAD CASE
  BMW OF NORTH AMERICA, LLC, et                   §
  al.                                             §
                                                  §

______________________________________________________________________________

  STRAGENT LLC,                                   §
                                                  §
  v.                                             §       CASE NO. 6:16-CV-447-RWS-KNM
                                                  §
  MERCEDES-BENZ USA, LLC, et al.                  §
                                                  §
                                                  §


  STRAGENT LLC,                                   §
                                                  §
  v.                                              §       CASE NO. 6:16-CV-448-RWS-KNM
                                                  §
  VOLVO CARS OF NORTH AMERICA,                    §
  LLC                                             §
                                                  §



               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Before the Court is the Report and Recommendation of the Magistrate Judge (Docket

No. 120)   containing    her   findings,   conclusions   and   recommendations   regarding   the

BMW Defendants’ Motion for Summary Judgment of Invalidity and Noninfringement

(Docket No. 109) and Plaintiff Stragent LLC’s Motion to Dismiss for Lack of Jurisdiction

(Docket No. 111). The Report, filed on June 10, 2019, recommends that Plaintiff’s claims
against the BMW Defendants1 be dismissed with prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(2).           The Report further recommends finding that the BMW

Defendants are the prevailing parties          and are      entitled to an award of costs. The

Report    additionally recommends denying the BMW Defendants’ request to bifurcate the

quantum with respect to moving               for     attorneys’    fees.        Lastly,     the    Report

recommends       denying      the     BMW Defendants’ Motion for Summary Judgment of

Invalidity and Noninfringement (Docket No. 109) as moot.

         The Report recommends that Plaintiff’s Motion to Dismiss for Lack of Jurisdiction

(Docket No. 111) be granted-in-part and that Plaintiff’s claims against Volvo Cars of North

America, LLC (“Volvo”) and the Mercedes-Benz Defendants2 be dismissed with prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. The

Report also recommends finding that Volvo and the Mercedes-Benz Defendants are

prevailing parties and are entitled to an award of costs.

         No written objections have been filed. Having reviewed the Report and relevant

documents, the Court hereby ADOPTS the findings and conclusions of the Magistrate Judge

as those of the Court. It is therefore

         ORDERED that Plaintiff’s claims against the BMW Defendants are DISMISSED

WITH PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a)(2).                          The BMW

Defendants are the prevailing parties and are entitled to an award of costs.                  The BMW

Defendants’ request to bifurcate the quantum with respect to moving for attorneys’ fees is

DENIED. It is further



1
 The “BMW Defendants” include BMW of North America, LLC and BMW Manufacturing Co., LLC.
2
 The “Mercedes-Benz Defendants” include Mercedes-Benz USA, LLC, Mercedes-Benz U.S. International, Inc.,
and Daimler North America Corporation.

                                                    2
     .   ORDERED that Plaintiff’s Motion to Dismiss for Lack of Jurisdiction (Docket No. 111)

is GRANTED-IN-PART, and Plaintiff’s claims against Volvo and the Mercedes-Benz

Defendants are DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure

12(b)(1) for lack of subject matter jurisdiction. Volvo and the Mercedes-Benz Defendants are

the prevailing parties and are entitled to an award of costs. It is further

         ORDERED that the BMW Defendants’ Motion for Summary Judgment of Invalidity

and Noninfringement (Docket No. 109) is DENIED AS MOOT.


         So ORDERED and SIGNED this 23rd day of July, 2019.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                                  3
